Opinion filed August 22, 2013




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-13-00089-CR
                                    __________

                    KEVIN DUANE THORP, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 385th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR39390

                      MEMORANDUM OPINION
      Kevin Duane Thorp has filed in this court a motion for nonsuit and dismissal
of appeal. Pursuant to TEX. R. APP. P. 42.2, the motion is signed by both Appellant
and his counsel.
      The motion is granted, and the appeal is dismissed.


August 22, 2013                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.